Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 28, 1964 upon his plea of guilty, convicting him of manslaughter in the second degree and resentencing him as a second felony offender to a term of imprisonment of 20 to 30 years. Such resentencing was directed by an order of the United States District Court of the Northern District of New York, dated December 13, 1963. The defendant has already served more than 20 years imprisonment under the sentence as a fourth felony offender originally imposed upon his conviction of the said crime on May 28, 1945. Judgment modified on the facts by reducing the term of imprisonment to a term of 20 to 25 years. As so modified, judgment affirmed. In our opinion, under all the circumstances, the sentence imposed was excessive. Our modification of the sentence is not to be construed as in any way limiting the Parole Board in the exercise of its powers in the premises. Christ, Acting P, J,, Brennan, Hill, Rabin and Hopkins, JJ,, concur.